DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exposed regions covered by tile in claims 5, 11, and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 states that “the tiles have a thickness equal to adjacent shower panels or tub panels.” The claim appears to define the tiles relative to elements, i.e. adjacent shower or tub panels, which are not part of the claim scope since the claim is directed to a decorative panel per se. For purposes of examination, the claim is interpreted to have tiles configured to have equal thickness to adjacent shower or tub panels when installed.
Claims 4, and 10-12 recite the limitation "the backing panel" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 states that “the exposed regions are covered by tile or composite panels after installation.” The claim appears to define elements which are not part of the claim scope since the claim is directed to a decorative panel per se. For purposes of examination, the claim is interpreted to have the exposed regions adapted to be covered by tile or composite panels after installation.
Claim 12 recites the limitation "the factory" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,816,005 to Han.
Regarding claim 1, Han discloses a decorative panel, comprising: a backing board 1-3; and a plurality of tiles 5 secured to a central region of the backing board; the backing board having a step (see step/recess) formed on a back side of the backing board sized to step over a ledge (see Fig. 12).
Regarding claim 2, Han discloses that the step is sized to step over a ledge of a shower base or tub base.
Regarding claim 3, Han discloses that the panel is configured to be a portion of a tub enclosure or shower enclosure and the tiles are configured to have a thickness equal to adjacent shower panels or tub panels when installed.
Regarding claim 4, Han discloses the central region is sized to provide exposed regions of the backing panel on opposite sides of the central region (see exposed regions without tiles in Fig. 2D.
Regarding claim 5, Han discloses that the exposed regions are adapted to be covered by tile or composite panels after installation.
Regarding claim 6, Han discloses that the tiles are adhesively secured to the backing board via bond coat 4 and grout is applied between tiles (col 4, ln 3-6).
Regarding claim 7, Han discloses a method of installing a decorative panel, comprising the steps of: providing a backing board 1-3; and providing a plurality of tiles 5 secured to a central region of the backing board; the backing board having a step (see Figs. 2C and 12) formed on a back side of the backing board; and installing the backing board with the step fitting over a ledge (see Fig. 12).
Regarding claim 8, Han discloses the step of installing is further characterized in that the step is sized to step over a ledge of a shower base or tub base (see Fig. 12).
Regarding claim 9, Han discloses that the panel is configured to be a portion of a tub enclosure or shower enclosure and the tiles have a thickness equal to adjacent shower panels or tub panels (see Figs. 6-6O).
Regarding claim 10, Han discloses that the central region is sized to provide exposed regions of the backing panel on opposite sides of the central region; and wherein the step of installing is further characterized in that shower or tub panels (tile panel 5) are attached to the backing board on a front side of the backing board in the exposed regions.
Regarding claim 11, Han discloses that the central region is sized to provide exposed regions of the backing panel on opposite sides of the central region; and wherein the step of installing is further characterized in that a front side of the backing board in the exposed regions is covered by tile (see Fig. 6D) after installation.
Regarding claim 12, Han discloses that the central region is sized to provide exposed regions of the backing panel on opposite sides of the central region; wherein the tiles are adhesively secured to the backing board and grout is applied between tiles in the factory (col 4, ln 3-22) and the backing board is shipped to a site; and wherein the step of installing is further characterized in that a front side of the backing board in the exposed regions is covered by tile (see Fig. 6D) or panels after installation on site.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,149,440. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the instant claim is recited by and thus within the scope of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



s/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633